Klinger Advanced Aesthetics, Inc.

(formerly Advanced Aesthetics, Inc.)

501 Madison Avenue

New York, NY 10022

 

 

 

June 21, 2006

 

The Johns Hopkins Health System Corporation

The Johns Hopkins University

901 South Bend Street, Suite 550

Baltimore, MD 21231

 

 

Re:

Services and Licensing Agreement

 

Gentlemen:

 

This letter will confirm our agreement to extend the period by which we are
required to satisfy the “Conditions Precedent” pursuant to Section 5(b) of our
Services and Licensing Agreement (the “Agreement”) dated December 8, 2004, from
June 30, 2006 until September 30, 2006. All other terms and provisions of the
Agreement remain unchanged and in full force and effect.

Please indicate your agreement by signing this letter below and returning a copy
to us.

 

Very truly yours,

KLINGER ADVANCED AESTHETICS, INC.

By: /s/ Andrew Lipman                              

 

Name: Andrew Lipman

 

Title:   VP

 

AGREED:

 

THE JOHNS HOPKINS HEALTH SYSTEM CORPORATION.

 

 

 

By:

/s/ Richard A. Grossi                            

 

Name: Richard A. Grossi

 

 

Title:

VP/CFO - JHM

 

 

THE JOHNS HOPKINS UNIVERSITY

 

 

By:

/s/ Richard A. Grossi                                      

 

Name: Richard A. Grossi

 

 

Title:

VP/CFO - JHM

 

 

 


--------------------------------------------------------------------------------

 

 